Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “selecting a pick-up location, a drop-off location, or a combination thereof...”, “one or more candidate pick-up locations, one or more candidate drop-off locations, or a combination thereof...”, and “providing the pick-up location, the drop-off location, or a combination thereof...”. It is unclear as to what is meant by “combination thereof”. It could be any number of combinations of the recited alternative limitations. 

A method comprising: 
selecting a pick-up location and/or a drop-off location, by analyzing map feature data queried from a geographic database comprising of one or more candidate pick-up locations and/or one or more candidate drop-off locations as a function of disability information associated with a user; and 
providing the pick-up location and/or the drop-off location as an output to a user device of the user, a vehicle picking up or dropping off the user, and/or a ride booking service.

Similarly, Claims 2, 6-8, 10-16, and 19-20 also recite “or a combination thereof” after reciting limitations in the alternative. For the purpose of examination, all of these limitations will be interpreted as “and/or”.
Claims 2-10; 12-15; and 17-20 are further rejected due to their dependency to claims 1; 11; and 16, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 11 is directed to an apparatus with multiple components, and therefore is a machine.
Claim 16 is directed to a non-transitory computer readable medium and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method comprising: 
selecting a pick-up location and/or a drop-off location, by analyzing map feature data queried from…one or more candidate pick-up locations and/or one or more candidate drop-off locations as a function of disability information associated with a user; and
providing the pick-up location and/or the drop-off location as an output to…the user, a vehicle picking up or dropping off the user, and/or a ride booking service. 

The limitations of Claim 11 recites:
determine a mapping between a map feature parameter and a disability; 
store the mapping ... ; and 
provide access ... to a ride booking service to calculate a pick-up location and/or a drop-off location for a user based on user disability information and the mapping.  

The limitations of Claim 16 recites:
selecting a pick-up location and/or a drop-off location for a user of a ride booking service by comparing map feature data queried ... comprising of one or more candidate pick-up locations and/or one or more candidate drop-off location against disability information associated with the user; 
providing data for establishing a ... connection between ... user and ... vehicle of the ride booking service; and 
initiating a signaling between ... based on determining that the user and/or the vehicle is within a proximity threshold of the pick-up location, and/or the drop-off location.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a ride hailing service that caters to users with disabilities. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
Geographic database
User device
Claim 11: 
An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform 
Geographic database
Claim 16
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform 
Geographic database
User device
Vehicle device
Communication connection

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Step 2A Prong One
Dependent claims 2-10, 12-15, 17-20 further limit the abstract idea recited in Claims 1, 11, and 16.
The following limitations further limit the abstract idea as explained above:
Claim 2: The method of claim 1, further comprising:
determining the disability information associated with the user; and 
determining one or more map feature parameters based on the disability information, 
wherein the map feature data queried ... is analyzed via comparing the map feature data queried from ... against the one or more map feature parameters, and 
wherein the map feature data relate to one or more physical characteristics of the one or more candidate pick-up locations, and/or the one or more candidate drop-off locations, and wherein the one or more map feature parameters specify one or more thresholds for the one or more physical characteristics associated with a person affected by a disability indicated in the disability information.  
Claim 3: The method of claim 2, wherein the one or more physical characteristics relate to a physical accessibility.  
Claim 4: The method of claim 2, wherein the one or more physical characteristics relate to a presence of a physical structure within a threshold distance.  
Claim 5: The method of claim 4, wherein the presence of the physical structure provides for an echolocation by the user.  
Claim 6: The method of claim 1, further comprising: 
determining a disability type, and/or a disability severity based on the disability information, wherein the one or more map feature parameters are further based on the disability type, and/or the disability severity.  
Claim 7: The method of claim 1, further comprising: 
providing data for establishing a ... connection between ... the user and ...the vehicle, and/or a driver of the vehicle based on detecting that the user device and the vehicle device are within a proximity threshold.  
Claim 8: The method of claim 7, further comprising at least one of: 
signaling a user identity to the vehicle ... using the connection; 
signaling a vehicle identity of the vehicle, and/or a driver identity of the driver using the ... connection.  
Claim 9: The method of claim 8, ... provide an indication of the user identity.  
Claim 10: The method of claim 1, wherein the pick-up location, and/or the drop-off location is further based on user historical mobility information.  
Claim 12: wherein the map feature parameter specifies a threshold value of a physical characteristic of a map feature associated with a person affected with the disability.  
Claim 13: wherein the map feature includes a road slope, and/or a curb height.  
Claim 14:, wherein the map feature includes a presence of a physical structure, and/or an obstacle.  
Claim 15: 
determine a location of a user of the ride booking service; and 
calculate a first route from the location to the pick-up location, and/or a second route from the drop- off location to a destination based on the disability information and the geographic database.  
Claim 17: ... provide an indication of the user identity as part of the signaling.  
Claim 19: ... to present data indicating a first route from a location of the user to the pick-up location, and/or a second route from the drop-off location to a destination.  
Claim 20: dynamically updating the pick-up location, and/or the drop-off location based on real-time map data queried ... .
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 7 and 8: 
communication connection
vehicle device
Claims 9 and 17:
User device is an aid device
Claim 18 (only recites additional elements)
 Aid device is at least one of a Smart stick or wheelchair
The additional element is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US2011/0238291A1) and in further view of Bartel (US2017/0316696A1).

Claim 1: Bach teaches: A method comprising: 
(Bach, Par. 0023-0024; 0030-0031; 0045; and 0059)



Bach, in par. 0030-0031 and 0059, teaches that the geographic data is compiled to organize and/or configure the data for performing navigation related functions and route guidance. 
Bach does not explicitly teach but Bartel teaches:
selecting a pick-up location and/or a drop-off location (Bartel, Par. 0025)
providing the pick-up location and/or the drop-off location as an output to a user device of the user, a vehicle picking up or dropping off the user, and/or a ride booking service.  (Bartel, Par. 0025)

Bartel, in Par. 0025, teaches that a user with a physical impairment select a pickup location from a plurality of default pickup locations (i.e. candidate locations). Bartel teaches that the pickup location is transmitted to the driver or SDV (self driving vehicle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the geographic database of disability access paths of Bach to be used for a ride booking service with pickups/drop-offs, as taught by Bartel, in order to benefit impaired users with additional services that existing drivers/vehicles do not provide (Bartel, Par. 0001).

Claim 2: Bach in view of Bartel teaches The method of claim 1, Bach teaches further comprising: 
determining the disability information associated with the user (Bach, Par. 0041); and 



determining one or more map feature parameters based on the disability information, (Bach, Par. 0040) 

Bach, in par. 0040, teaches that the pedestrian path may not be suitable for a person or being with a physical handicap or disability such as a curb or stairs. 

wherein the map feature data queried from the geographic database is analyzed via comparing the map feature data queried from the geographic database against the one or more map feature parameters, and (Bach, Par. 0040-0042)
wherein the map feature data relate to one or more physical characteristics of the path (Bach, Par. 0040-0042)

Bach, in par. 0040, teaches that the pedestrian path may not be suitable for a person or being with a physical handicap or disability such as a curb or stairs. 
Bach, in par. 0041, teaches that the physical disability is entered or detected (e.g. wheelchair).  Routing is selected corresponding to the specific disability of the user. 
Bach, in Par. 0042, teaches that different routes are generated based on whether someone has a physical disability or not. It also teaches that a route is associated with a physical disability access path 
	As mentioned above, Bach does not teach but Bartel teaches: one or more candidate pick-up locations, the one or more candidate drop-off locations, or a combination thereof (Bartel, Par. 0057)
	
Bartel, in par. 0057, teaches a pickup location and that the accommodation commands automatically open a door proximate to the user (e.g. a rear curbside door and provide audio assistance for the visually impaired user) (i.e. physical characteristic of the curb)
See above claim 1 for rationale to combine.

Claim 3: Bach in view of Bartel teaches The method of claim 2, Bach teaches wherein the one or more physical characteristics relate to a physical accessibility.  (Bach, Par. 0040-0042: stairs must be avoided for someone in a wheelchair)

Claim 4: Bach in view of Bartel teaches The method of claim 2, Bach teaches wherein the one or more physical characteristics relate to a presence of a physical structure within a threshold distance.  (Bach, par. 0040: route portion represent a pedestrian path from the point to a building or entrance Par. 0042: a route may direct someone to the parking lot that is farther away from the building but is associated with a physical disability access path to the destination (which may not be as straight forward but does avoid stairs or other obstacles))

Claim 6: Bach in view of Bartel teaches The method of claim 1, Bach teaches further comprising: 
determining a disability type, and/or a disability severity based on the disability information, wherein the one or more map feature parameters are further based on the disability type, and/or the disability severity.  (Bach, Par. 0041 and 0042)

Bach, in par. 0041, teaches that that a user may enter the type of physical disability or it may be detected based on motion. The routing corresponds to a specific physical disability. Bach, in par. 0042, teaches that routes are generated based on whether someone has a physical disability and can avoid a path with stairs or obstacles (i.e. map feature parameters)

Claim 7: Bach in view of Bartel teaches The method of claim 1, Bartel further teaches further comprising: 
providing data for establishing a communication connection between the user device of the user and a vehicle device associated with the vehicle, and/or a driver of the vehicle based on detecting that the user device and the vehicle device are within a proximity threshold.  (Bartel, Par. 0014)

Bartel, in Par. 0014, teaches that as the vehicle approaches the pickup location, the user is able to connect with the vehicle to enable the user to adjust various components of the vehicle.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the routing system based on disabilities of Bach to include establishing a connection between the user device and the vehicle when they are in a proximity, as taught by Bartel, in order to better accommodate impaired users in a transportation arrangement service (Bartel, Par. 0015) 

Claim 8: Bach in view of Bartel teaches The method of claim 7, Bartel teaches further comprising at least one of: 
signaling a user identity to the vehicle device using the communication connection; (Bartel, Par. 0025)
Bartel, in par. 0025, teaches that a user profile with vehicle requirements and preferences is stored and can be transmitted and specific details/notes can be transmitted to the driver device or SDV (self driving vehicle).
signaling a vehicle identity of the vehicle, and/or a driver identity of the driver using the communication connection.  (Bartel, Par. 0077)
Bartel, in par. 0077, teaches that upon arriving at the pickup location the SDV can provide visual confirmation which can include the users name.
See above claim 7 for rationale to combine.

Claim 9: Bach in view of Bartel teaches The method of claim 8, Bach teaches wherein the user device is an aid device configured to provide an indication of the user identity.  (Bach, Par. 0034)
	
	Bach, in Par. 0034, teaches that the probe sensor 209 is included in the navigation user device and as part of the wheelchair 205. The user can input the type of disability so that the collected data is associated with their disability (i.e. user identity).

Claim 10: Bach in view of Bartel teaches The method of claim 1, Bartel teaches wherein the pick-up location, and/or the drop-off location is further based on user historical mobility information.  (Bartel, Par. 0024)



Claim 11: An apparatus comprising: 
at least one processor (Bach, Par. 0020-022); and 
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Bach, Par. 0020-0022), 

Bach, in par. 0020-0022, teaches a processor and with memory and computer programs.

determine a mapping between a map feature parameter and a disability; (Bach, Par. 0016-0017)

Bach, in Par. 0016-0017, teaches a probe device to collect geographic and other data when traveling or traversing handicap or physical disability access ways. The access ways may be a wheelchair ramp, an elevator, a path designed to assist beings with physical disabilities.

store the mapping in a geographic database (Bach, Par. 0023-0024); and 

Bach, in Par. 0023-0024, teaches that the data records representing or corresponding to physical disability access ways may be generated based on the received probe data and that they are stored in a geographic database.

provide access to the geographic database (Bach, 0028, 0030)

Bach in par. 0028 and 0030, teaches that the stored records can be used for navigation related purposes and may be used by an end user for vehicle navigation
However, Bach does not teach but Bartel teaches: a ride booking service to calculate a pick-up location, and/or a drop-off location for a user (Bartel, Par. 0024 and 0028)

Bartel, in Par. 0024, teaches calculating an optimal pick up location. Bartel in par. 0028 teaches that when a pickup request is received, the system can check user preferences and determine whether a user has a physical impairment.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the geographic database of disability access paths of Bach to be used for a ride booking service with pickups/drop-offs, as taught by Bartel, in order to benefit impaired users with additional services that existing drivers/vehicles do not provide (Bartel, Par. 0001).

Claim 15: Bach in view of Bartel teaches The apparatus of claim 11, Bach teaches wherein the apparatus is further caused to: 

calculate a first route (Bach, Par. 0040-0041)



Bach does not teach but Bartel teaches: determine a location of a user of the ride booking service; (Bartel, Par. 0024) and 
the location to the pickup location, and/or a second route from the dropoff location to a destination (Bartel, par. 0024)
Bartel, in Par. 0024, teaches that a pickup location can correspond to a typically crowded area that has been historically difficult to coordinate pickups (i.e. determine location of a user) . An optimal pickup location can be identified that will minimize the rendezvous time to pick up the user (i.e. a location to the pickup location
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify calculating of route guidance based on disability information of Bach to include a determination of a location of a user and routing them to a pickup location, as taught by Bartel, in order to provide avoid a crowded pickup area and minimize rendezvous times for pickup (Bartel, Par. 0024)

Claim 16: A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps (Bach, Par. 0020-0022):  44Attorney Docket No.: P9222US00Patent 
 (Bach, Par. 0040-0042)

providing data for establishing a communication connection between a user device of the user and a vehicle device of a vehicle of the ride booking service; and (Bartel, Par. 0014)

Bartel, in Par. 0014, teaches that as the vehicle approaches the pickup location, the user is able to connect with the vehicle to enable the user to adjust various components of the vehicle.

initiating a signaling between the user device and the vehicle device based on determining that the user, and/or the vehicle is within a proximity threshold of the pick-up location, the drop-off location, or a combination thereof.  (Bartel, Par. 0077)
Bartel, in par. 0077, teaches that upon arriving at the pickup location the SDV can provide visual confirmation which can include the users name.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the routing system based on disabilities of Bach to include establishing a connection between the user device and the vehicle when they are in a proximity, as taught by Bartel, in order to better accommodate impaired users in a transportation arrangement service (Bartel, Par. 0015) 

Claim 17: Bach in view of Bartel teaches The non-transitory computer-readable storage medium of claim 16, 
wherein the user device is an aid device configured provide an indication of the user identity as part of the signaling.  (Bach, Par. 0034)
	
	Bach, in Par. 0034, teaches that the probe sensor 209 is included in the navigation user device and as part of the wheelchair 205. The user can input the type of disability so that the collected data is associated with their disability (i.e. user identity).

Claim 18: Bach in view of Bartel teaches The non-transitory computer-readable storage medium of claim 17, Bach further teaches wherein the aid device includes at least one of a smart stick and a wheelchair.  (Bach, par. 0034)

	Bach, in par. 0034, teaches that the probe sensor 209 is included in the navigation user device and as part of the wheelchair 205.

Claim 19: Bach in view of Bartel teaches The non-transitory computer-readable storage medium of claim 17, wherein the aid device is further configured to present data indicating a first route (Bach, par. 0034)

	Buck, in par. 0034, teaches that the probe sensor 209 is included in the navigation user device and as part of the wheelchair 205

Claim 20: Bach in view of Bartel teaches The non-transitory computer-readable storage medium of claim 16, While Bach, in par. 0049 teaches real time data for the geographic database, it does not teach but Bartel teaches wherein the apparatus is caused to further perform: 
dynamically updating the pick-up location, and/or the drop-off location based on real-time map data (Bartel, Par. 0024)

Bartel, in Par. 0024, teaches that pickup location corresponds to a crowded area based pickup data which can indicate rush hour or particular event and identify another optimal pickup location.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the routing system based on disabilities of Bach to include an update of the pickup location based on crowded areas, as taught by Bartel in order to provide an optimal pickup location which minimizes pickup time. (Bartel, Par. 0024) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (US2011/0238291A1) and in further view of Bartel (US2017/0316696A1) and in further view of Thaler (Lore Thaler, The Flexible Action System: Click-Based Echolocation May Replace Certain Visual Functionality for Adaptive Walking, September 1, 2019, APA)

Claim 5: Bach in view of Bartel teaches The method of claim 4, 
While Bach, in Par. 0040 and 0042, teaches a path may have an obstacle such as stairs or a overcoming a curb it does not explicitly teach but Thaler teaches wherein the presence of the physical structure provides for an echolocation by the user.  (Thaler, page 3 (page 22 as numbered) col. 2)


It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the probes of Bach to include echolocation by a user, as taught by thaler, in order to detect and avoid obstacles for visually impaired users.

Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US2011/0238291A1) and in further view of Bartel (US2017/0316696A1) and in further view of Denigan (US20210082102)

Claim 12: Bach in view of Bartel teaches The apparatus of claim 11, 
 Bach, in par. 0016 and 0040 teaches, various data collected when mapping access ways (i.e. map features) such as ramp, elevator curb, stairs, etc. However, it does not teach but Denigan teaches  wherein the map feature parameter specifies a threshold value of a physical characteristic of a map feature associated with a person affected with the disability.  (Denigan, par. 0002-0004)

Denigan, in par. 0002-0004, teaches that the American with Disabilities Act (ADA) includes requirements to make public access areas accessible for wheelchairs and those with disabilities. Denigan teaches that there is a inspection compliance for ADA for curb ramps to have certain measurements. Denigan teaches a method of measuring these curb ramps under inspection.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the mapping of access ways of Bach to include checking the curb is in accordance with ADA requirements (i.e. threshold value of a physical characteristic) , as taught by 

Claim 13: Bach in view of Bartel in view of Denigan teaches The apparatus of claim 12, wherein the map feature includes a road slope, and/or a curb height.  (Denigan, Par. 0004: measuring the 3d points of a curb)
	See above rationale to combine.

Claim 14: Bach in view of Bartel teaches in view of Denigan teaches The apparatus of claim 12, wherein the map feature includes a presence of a physical structure, and/or an obstacle.  (Bach, 0042: avoid stairs or other obstacles)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628